,Suprrittr (gaud
                                 2016-SC-000101-KB
                                                     71,,RF
                                                                          a
                                                                  T •BPU IS D

                                                                             A

KENTUCKY BAR ASSOCIATION                                                     MOVANT



V.                              IN SUPREME COURT



JAMES WALKER BRYANT                                                    RESPONDENT



                               OPINION AND ORDER

       James Walker Bryant was admitted to the practice of law in the

Commonwealth of Kentucky on September 19, 1972. His Kentucky Bar

Association (KBA) number is 08750 and his bar roster address is 7003 Green

Spring Dr., Louisville, Kentucky, 40241. The KBA's Board of Governors

considered two counts against Bryant in this matter. The charge reached the

Board as a default case pursuant to SCR 3.210 when Bryant failed to respond.

With two members recusing, the remaining members of the Board

unanimously found Bryant guilty of both counts. The Board recommends this

Court suspend Bryant from the practice of law for sixty days.

      Pursuant to SCR 3.370(7), after the Board of Governors files its decision

with the Disciplinary Clerk, either Bar Counsel or the Respondent may file a

notice of review with this Court. If neither party files a notice of review (as is

the case here), this Court has two options: 1) under SCR 3.370(8) we may

inform Bar Counsel and Respondent that we will review the decision and order
the parties to file briefs or 2) under SCR 3.370(9) we may enter an order

adopting the decision of the Board. We exercise our authority under SCR

3.370(9) and adopt the recommendation of the Board.


                                   I. BACKGROUND

      Bryant failed to attain his required Continuing Legal Education credits in

2011—even after the KBA granted him a hardship extension. This Court

ultimately suspended Bryant from the practice of law on January 23, 2013 for

noncompliance with CLE requirements and failure to pay KBA member dues.

On June 14, 2013—while still suspended—Bryant filed a lawsuit in the Taylor

Circuit Court. He engaged in settlement negotiations and ultimately submitted

an agreed order dismissing the matter with all issues resolved on December 5,

2013. The Taylor Circuit Court entered a dismissal order on December 19 of

the same year.

      The Inquiry Commission sent an investigative letter to Bryant in

September 2013 requesting an explanation of his conduct. Bryant did not

respond to the request. The KBA issued a complaint requesting additional

information about Bryant's suspected practice of law in violation of this Court's

order of suspension and his failure to respond to the investigation. Bryant still

did not respond. The Inquiry Commission filed a charge against Bryant in

January 2015, alleging that he violated SCR 3.130-5.5 ("A lawyer shall not

practice law in a jurisdiction in violation of the regulation of the legal

profession in that jurisdiction, or assist another in doing so.") and SCR 3.130-



                                          2
8.1 ("[A] lawyer . . . shall not . . . knowingly fail to respond to a lawful demand

for information from an admissions or disciplinary authority . . . .").

        The KBA sent the charge to Bryant via certified mail, but it was returned

as unclaimed. The Jefferson County Sherriff's office ultimately served Bryant

personally. He did not answer the charge.


                                   II. ANALYSIS
        In reaching its recommendation for disciplinary action, the Board of

Governors considered the fact that Bryant's only prior disciplinary problem was

a suspension for failure to comply with CLE requirements in 2001 as a

mitigating factor. It considered his extensive experience in the practice of law

as an aggravating factor. Based on our precedent, we agree with the Board and

adopt its recommendation to suspend Bryant from the practice of law for sixty

days.

        For example, in Kentucky Bar Ass'n v. Grider, 324 S.W.3d 411, 413 (Ky.

2010), this Court suspended Grider for one year for practicing law during a

thirty-day suspension imposed by this Court for other ethical violations.

Grider also failed to respond to the KBA's charges against him. Unlike Bryant,

however, Grider had past disciplinary problems. We considered this history in

suspending him for an additional year.

        In a similar case, we adopted the Board's recommendation to suspend an

attorney for sixty-one days in Kentucky Bar Ass'n v. Gee, 363 S.W.3d 343, 345

(Ky. 2012). Gee was suspended from the practice of law for failing to pay her

bar dues and for failing to complete her CLE requirements. During that

                                         3
suspension, Gee represented a client in a legal matter. The law firm in Ohio for

which she worked also held Gee out to be a KBA member on its website during

her suspension. Furthermore, Gee failed to respond to the Inquiry

Commission's charges against her.

      Bryant's case is more akin to Gee's than to Grider's. Both Gee and

Bryant were suspended for failure to pay bar dues and complete CLE

requirements when they practiced law in violation of their suspensions.

Neither had a prior disciplinary history for any other types of ethical violations.

Therefore, we agree with the Board of Governors' recommendation and suspend

Bryant from the practice of law for sixty days.


                                    III. ORDER

      Agreeing that the Board's recommendation is appropriate, it is

ORDERED that:

      1. James Walker Bryant, is found guilty of violating the Rules of

         Professional Responsibility as described above.

      2. Bryant is suspended from the practice of law in the Commonwealth of

         Kentucky for sixty days. The suspension imposed by this order shall

         be consecutive to any other ordered suspension in effect.

      3. In accordance with SCR 3.450, Bryant is directed to pay all costs

         associated with these disciplinary proceedings against him, said sum




                                         4
   being $908.87, for which execution may issue from this Court upon

   finality of this Opinion and Order.


All sitting. All concur.

ENTERED: June 16, 2016.




                                  5